 Case 9:21-cv-80929-WM Document 27 Entered on FLSD Docket 07/15/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 21-80929-CV-MIDDLEBROOKS/Matthewman

TERRY TANNENBAUM,

       Plaintiff,

v.

CALIBER HOME LOANS, INC.,

       Defendant.
________________./
                                        ORDER OF REFERENCE

       THIS CAUSE comes before the Court upon the Parties' Notice of Consent to Exercise of

Jurisdiction by a U.S. Magistrate Judge (''Notice"), filed on July 14, 2021. (DE 25). The Notice bears the

signatures of all Parties' attorneys to this action, and it provides that the Parties consent to the exercise of

jurisdiction by a Magistrate Judge over all further proceedings in this case, including trial and the entry of

judgment. Accordingly, it is hereby ORDERED AND ADJUDGED that, pursuant to 28 U.S.C. §

63 6(c)( 1), Federal Rule of Civil Procedure 73, and the Magistrate Judge Rules of the Local Rules of the

Southern District of Florida, the above-captioned case is hereby referred to United States Magistrate

Judge William Matthewman for all further proceedings.

        SIGNED in Chambers at West Palm Beach, Florida, thi




                                                       D ALD M. MIDDLEBROOKS
                                                       UNITED STATES DISTRICT JUDGE


Copies to:              Counsel of Record;
                        Magistrate Judge William Matthewman
